IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                          Assigned on Briefs February 2, 2010

                STATE OF TENNESSEE v. DEANGELO SEVIER

                  Appeal from the Criminal Court for Shelby County
                     No. 06-09190 James C. Beasley, Jr., Judge




                No. W2009-00172-CCA-R3-CD - Filed March 9, 2010


Appellant, Deangelo Sevier, was convicted by a Shelby County jury of felony murder and
attempted especially aggravated robbery for an incident that occurred when Appellant was
seventeen years old. As a result, he was sentenced to life in prison for the felony murder and
ten years for the attempted especially aggravated robbery. Appellant appeals his conviction,
arguing: (1) the trial court erred by denying the motion to dismiss the indictment where a
recording of the juvenile transfer hearing was unavailable; (2) the trial court erred by denying
the motion to suppress Appellant’s statement; (3) the evidence is insufficient to support the
conviction for felony murder; and (4) the cumulative effect of the errors denied Appellant
due process. After a thorough review of the record, we conclude that the trial court correctly
denied the motion to dismiss the indictment and the motion to suppress. Further, the
evidence is sufficient to support Appellant’s felony murder conviction. Accordingly, the
judgments of the trial court are affirmed.

    Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court are
                                     Affirmed

J ERRY L. S MITH, J., delivered the opinion of the court, in which J.C. M CL IN and C AMILLE R.
M CM ULLEN, JJ., joined.

C. Anne Tipton, Memphis, Tennessee, for the appellant, Deangelo Sevier.

Robert E. Cooper, Jr., Attorney General and Reporter; Renee W. Turner, Assistant Attorney
General; William L. Gibbons, District Attorney General, and Dean Decandia, Assistant
District Attorney General for the appellee, State of Tennessee.
                                          OPINION

                                     Factual Background

       On the morning of May 13, 2006, the Memphis Police Department responded to a
report made by an off-duty police officer of a “man down” at 3896 Lamar, the location of the
78 Motel. Upon investigation, police located three men who had been shot. Darryl Smith
and Jarrett Robinson were dead and the third, Regie Renfroe, was severely wounded. After
an investigation, Appellant was identified as a suspect in the murder of Darryl Smith. At the
time of his arrest, Appellant was seventeen years old.

       In June of 2006, the Shelby County Juvenile Court conducted a juvenile transfer
hearing concerning the allegations against Appellant. After the hearing, Appellant was
transferred to criminal court for prosecution as an adult. Subsequently, Appellant, along with
Tosha Taylor and Lakeysha Hill, were indicted by the Shelby County Grand Jury in
November of 2006 for first degree felony murder and attempted especially aggravated
robbery

       Prior to trial, Appellant filed a motion to dismiss the indictment. In the motion,
Appellant alleged that there was no recording preserved of the juvenile transfer hearing.
According to Appellant, “the hearing was presumably properly recorded, [but] the computer
hard drive containing the electronic recording malfunctioned and all information contained
thereon was lost.” Appellant asked the trial court to dismiss the indictment and remand the
matter to the juvenile court for a new transfer hearing. The trial court denied the motion after
a hearing.

      Prior to trial Appellant also sought to suppress his statement to police. Appellant
argued that his statement was obtained in violation of his constitutional rights, that he was
coerced into making the statement, that he was under the influence of drugs at the time the
statement was made, and that the statement was “secretly filmed by a mass media production
organization without [Appellant’s] consent . . . .”

      The trial court held a hearing on the motion to suppress the statement. At the hearing,
Sergeant William Merritt testified that he participated in the investigation of the attempted
robbery that resulted in the murder of Darryl Smith and injuries to Regie Renfroe.

       Sergeant Merritt informed the trial court that he responded to the crime scene around
9:00 a.m. on the morning of May 13, 2006. Sergeant Merritt met two females, Lakeysha Hill
and Tosha Taylor, who were witnesses to the crimes. Concerned that Appellant may have


                                              -2-
been shot, a family member of Appellant was also present. Ms. Hill and Ms. Taylor were
interviewed and implicated themselves and Appellant in the crimes.

       Appellant was arrested several days later. At the time of his arrest, Appellant was
seventeen years of age. Appellant was escorted to an interview room at the homicide office
and officers waited until Appellant’s mother arrived before beginning the interview. Both
Appellant and his mother were offered food and drink, and Appellant was advised of his
Miranda rights. The officers explained the advice of rights form to both Appellant and his
mother. Appellant informed the officers that he had gone to school through the ninth grade
and was able to read and write. In order to confirm this, Officer Merritt asked Appellant to
read from the advice form. Appellant confirmed that he could read without difficulty. Both
Appellant and his mother signed the form. Sergeant Merritt did not think that Appellant was
under the influence of alcohol or drugs at the time of the interview.

        The officers told Appellant that they were aware he was at the hotel when the incident
occurred. Appellant began by telling the officers that he and Jarrett Robinson went to the
hotel together. According to Appellant, only Mr. Robinson had a gun. When they entered
room “120 something” the men inside attempted to rob Appellant and Mr. Robinson at
gunpoint. Appellant stated that shots were fired and he fled the scene when he saw that Mr.
Robinson had been shot and killed. The officers told Appellant that they did not believe his
story because they had already interviewed Ms. Taylor and Ms. Hill who had implicated
Appellant and Mr. Robinson in a plot to rob the two men who were at the hotel. The officers
also told Appellant at that time that they had recovered at least two handguns from the scene
that were going to be fingerprinted.

        Once confronted with these facts, Appellant admitted his involvement in the crimes
by telling officers that he and Mr. Robinson went to the hotel to rob the two men. Appellant
stated that the women encouraged the men to perpetrate the robbery because the men in the
hotel room had drugs and money.

        After Appellant admitted his involvement, the officers took a taped statement from
Appellant. Sergeant Merritt testified at the suppression hearing that Appellant was not
threatened or coerced into giving the statement and did not invoke his right to counsel during
the interview.

       Appellant testified at the suppression hearing. According to Appellant, he signed the
advice of rights form even though he did not understand what it said. Appellant claimed that
he smoked marijuana immediately before he was arrested. Appellant also stated that
marijuana makes him “dumb” and that he has problems understanding things when he is



                                             -3-
high. Appellant admitted that he did not ask for an attorney during the interview, but claimed
that he was unaware that he had the right to ask for an attorney.

       At the conclusion of the hearing, the trial court determined that Appellant was able
to comprehend his rights and that Appellant had the mental capability to understand the form.
Additionally, Appellant’s mother was present and there was no indication that she was
incompetent. The trial court found that Appellant was not so impaired by the marijuana that
he did not understand his rights and that the police “protected” Appellant’s rights by
providing him with the proper warnings prior to the statement. In other words, the trial court
determined that the statement was “freely and voluntarily [given] . . . without threats,
intimidation, coercion, forces of any kind, in full knowledge of what his rights were . . . .”
The trial court denied the motion to suppress.

       The case proceeded to trial. At trial, there was testimony from Darryl Smith’s mother,
Mary Woods. Mrs. Woods testified that her son lived in Dallas, Texas at the time of his
death and had flown to Memphis the weekend of May 13, 2006, to pick up his children for
the summer.

      Regie Renfroe testified that he was at William Chamberlain’s house on May 13, 2006,
with Darryl Smith, Chamberlain’s two roommates, and Mr. Renfroe’s cousin. Mr. Renfroe
went to high school with Mr. Smith. The men spent the night playing cards, drinking,
smoking marijuana, and gambling.

        According to Mr. Renfroe, around 3:30 or 4:00 a.m., a girl named “Jaz”1 and her
friend, “Tosha” Taylor, came in to the house. Mr. Chamberlain opened the garage door so
that the girls could come inside the house. Mr. Renfroe was under the impression that Ms.
Taylor had been staying with Mr. Chamberlain for about a month. When the girls first came
into the house, they walked to the back of the house with Mr. Chamberlain. The entire time
they were in the house, Ms. Taylor was on the phone with someone and was looking around
and acting like she had never been there before. Mr. Renfroe noticed that the girls had
arrived at the house in a Red Jeep Liberty with tinted windows. There were two men inside
the vehicle.

       After the girls left, Mr. Renfroe asked Mr. Chamberlain what they wanted. He
claimed that he had no idea. About an hour later, Ms. Taylor called Mr. Chamberlain and
asked him to come and pick her up at the Motel 78 on Lamar. Because Mr. Chamberlain did
not have a vehicle, he asked Mr. Renfroe to go pick her up at the hotel. Mr. Renfroe was not



       1
           “Jaz” was later identified as Lakeysha Hill.

                                                     -4-
interested until Ms. Taylor offered him some gas money. Darryl Smith rode with Mr.
Renfroe to the hotel because he needed a ride home.

        When they arrived at the hotel, Mr. Renfroe called inside the hotel and asked Ms.
Taylor to come outside. Ms. Taylor asked Mr. Renfroe to come inside and wait because she
was not ready yet. Mr. Renfroe and Mr. Taylor exited their vehicle and walked to Room 123
and knocked on the door. Ms. Taylor answered the door and told the men to wait for a
second. Mr. Smith and Mr. Renfroe stepped inside the room. Mr. Renfroe said that
someone else then knocked on the door. When Ms. Taylor answered the door, a girl was
standing there. Then, almost immediately, Appellant entered the room shooting a gun and
demanding money. Mr. Renfroe was startled and began “tussling” with Appellant while
Appellant continued to fire the gun. Mr. Renfroe was shot in the chest and managed to push
Appellant aside and run out the door. Mr. Smith was still in the room and was shot and
killed.

        Mr. Renfroe could still hear shots as he ran out of the room. He managed to make it
to the parking lot before collapsing on the ground. Mr. Renfroe remained in the hospital for
over a month and underwent several extensive surgeries as a result of the shooting.

       Officer Thomas Woods responded to the scene after an off-duty police officer
reported that there was a man down at Hotel 78. Officer Woods saw Mr. Renfroe lying on
the ground and noted that he had been shot. When he arrived in the room, Officer Woods
smelled gunpowder and saw smoke. There was a deceased individual lying in the hallway
and another deceased individual lying in the hotel room. The victims were identified as
Darryl Smith and Jarrett Robinson.

      During the investigation, Sergeant Merritt interviewed Ms. Taylor and Ms. Hill. The
information gleaned from their statements led authorities to develop Appellant as a suspect.
The women were also developed as suspects.

        Appellant was arrested three days later on May 16, 2006. Appellant was transported
to the police department but was not interviewed until his mother arrived because he was a
juvenile. In his taped statement, Appellant informed authorities that Ms. Hill and Ms. Taylor
wanted him and Jarrett Robinson to rob some men because they were drug dealers and had
money. Mr. Robinson gave Appellant a small black nine millimeter gun. Ms. Taylor and
Ms. Hill showed Appellant and Mr. Robinson where the men lived. The women went into
the house, Mr. Chamberlain’s house, and came out after a few minutes. Appellant said that
they then dropped the girls off at the truck stop before going to the hotel. When they
eventually all got to the hotel, one of the women stayed with them. While they were inside



                                             -5-
Room 123, a girl named “Moesha” 2 knocked on the door. Then a man hit Appellant and Mr.
Robinson shot the man who hit Appellant. Appellant informed the officers that he was
standing outside the hotel room in the hallway when Mr. Robinson came out of the room and
fell. Appellant claimed that he fired his gun three to five times and was not in the room when
Mr. Robinson fired his weapon. Appellant left his gun at the hotel and fled the scene in the
Red Jeep Liberty. Appellant went to Mr. Robinson’s wife’s house.

       Sergeant Merritt emphasized in his testimony that Appellant admitted going to the
hotel for the purpose of committing a robbery. Further, Appellant admitted that he shot his
gun three to five times at the hotel.

        Appellant testified at trial. According to Appellant, he was seventeen years old at the
time of the incident. Appellant was living with Mr. Robinson at the time. Mr. Robinson sold
drugs, robbed people, and was a “pimp.” Mr. Robinson moved around almost every day,
staying with different women. Appellant testified that on May 13, 2006, at around 2:00 a.m.,
he went to the home of Janice Williams. Mr. Robinson later came to get Appellant. Mr.
Robinson took three guns with him, and gave one of the guns, a nine millimeter, to
Appellant. The men stopped at several truck stops so that Mr. Robinson could collect money
from his prostitutes. The men picked up Ms. Hill and Ms. Taylor, who directed them to Mr.
Chamberlain’s house. The women went inside. While they were inside, Ms. Hill called Mr.
Robinson on the phone, telling him there were too many men inside the house. Mr. Robinson
informed Appellant that they were planning to rob Mr. Renfroe. When the four individuals
left the house, they went to the hotel.

       Appellant stated at trial that when they arrived at the hotel, the women got out of the
car and used money provided by Mr. Robinson to rent a room. The men drove around to the
back of the hotel and went into the side entrance. First, Mr. Robinson and Appellant went
to Room 107, where Moesha was sitting on the couch. Ms. Hill and Ms. Taylor later came
into the room.

       Ms. Taylor got a call from Mr. Renfroe, informing her that he was at the hotel. At that
point, Appellant claimed that Ms. Taylor went to another room in the hotel. Mr. Robinson
told Appellant that the robbery was still on. Ms. Taylor called a few minutes later to tell Mr.
Robinson and Appellant that she was ready and that Mr. Renfroe had another man, Darryl
Smith, with him. Appellant claims that he stood in the hallway outside Room 123 while
Moesha came down and knocked on the door. When the door opened, Appellant admitted
that he burst into the room with his pistol drawn. Appellant demanded money from the
occupants of the room. Before he knew it, Appellant was hit by someone. Appellant

       2
           “Moesha” was never located.

                                              -6-
struggled with Mr. Renfroe but denied shooting him or firing his gun. Appellant testified
that Mr. Robinson entered the room at that time and shot Mr. Renfroe in the side.

        Appellant testified that the original plan was for Mr. Robinson to rob Mr. Renfroe.
Appellant claimed that he did not see Mr. Smith in the room and did not see Ms. Taylor in
the room after she opened the door. According to Appellant, Mr. Robinson shot Mr.
Renfroe. After Mr. Renfroe was shot, Appellant saw him run out of the room. Mr. Robinson
told Appellant to chase him, so Appellant left the room chasing after Mr. Renfroe. Appellant
shot at him and did not know if he hit Mr. Renfroe with any of the shots. Appellant turned
around and went back to the room when he ran out of bullets. Appellant did not go inside
because when he approached the room, Mr. Robinson stumbled out of the room and fell.
Appellant realized at that point that Mr. Robinson had been shot.

       At that time, Appellant went back to Room 107 to tell the girls what had happened.
Ms. Hill called 911. Appellant went to Room 123 to get the keys to the vehicle when he
realized that Mr. Robinson was dead. Appellant testified that he gave his gun to Ms. Taylor
and left in the Jeep.

        At the conclusion of the proof, the jury convicted Appellant of felony murder and
attempted especially aggravated robbery. As a result, he was sentenced to life in prison for
the felony murder and ten years for the attempted especially aggravated robbery. Appellant
appeals, arguing that the trial court erred by denying the motion to suppress his statement and
a motion to dismiss the indictment. Additionally, Appellant argues that the evidence was
insufficient to support the conviction for felony murder.

                                         Analysis
                               Motion to Dismiss Indictment

        Appellant argues on appeal that the trial court erred in denying the motion to dismiss
the indictment where there was no recording of the juvenile transfer hearing. In his
argument, Appellant compares the right of a juvenile to a full and fair transfer hearing to the
right of an adult to a preliminary hearing. Appellant recognizes that the “legislature has not
established a remedy for the failure of the juvenile court to properly record and preserve an
audio recording of the transfer hearing” but urges this Court to hold that State v. Graves, 126
S.W.3d 873 (Tenn. 2003), provides guidance that the proper remedy would be dismissal of
the indictment and remand of the matter to the lower court. The State, on the other hand,
argues that the dismissal of the indictment was not the proper remedy where the State
“established that all material and substantial evidence introduced at the transfer hearing was
made available to [Appellant] at the trial level and was subject to cross-examination.”



                                              -7-
       At the time of the incidents that gave rise to the indictment herein, Appellant was
seventeen years of age. Prior to indictment, the trial court held a juvenile transfer hearing
in order to determine whether Appellant was to be tried as an adult. According to Tennessee
Code Annotated section 37-1-134(f)(2):

       In any county in which, on July 1, 1996, the general sessions court or juvenile
       court makes audio recordings, the court shall make or cause to be made an
       audio recording of each transfer hearing conducted pursuant to this section.
       Such recording shall include all proceedings in open court and such other
       proceedings as the judge may direct and shall be preserved as a part of the
       record of the hearing. The juvenile who is the subject of the hearing may, at
       the juvenile’s own expense, transcribe the recording of the hearing and a
       transcript so prepared may be used for the purpose of an appeal as provided by
       law. In all other counties, transfer hearings shall be recorded using the
       procedure provided in title 40, chapter 14, part 3.

(emphasis added).

        Prior to trial, Appellant filed a motion to dismiss the indictment. According to the
record provided herein, the testimony from the Assistant District Attorney who conducted
the transfer hearing and the testimony from Appellant’s counsel at the transfer hearing both
indicated that the hearing was recorded. However, due to a change in the computer system
of the juvenile court, the recording of Appellant’s hearing was lost. The Assistant District
Attorney explained that Sergeant Merritt of the Memphis Police Department testified at the
hearing as the probable cause witness. Sergeant Merritt read Appellant’s statement to police
into evidence. The medical examiner’s report was also introduced at the hearing. The report
concluded that the victim’s death was the result of a homicide. Counsel for Appellant had
an opportunity at the hearing to cross-examine Sergeant Merritt. Appellant’s counsel also
testified. He admitted that he had the opportunity to cross-examine Sergeant Merritt at the
hearing. The trial court denied the motion to dismiss the indictment on the basis that
probable cause was established by Appellant’s statement.

        On appeal, Appellant argues that the application of State v. Graves, 126 S.W.3d 873
(Tenn. 2003), mandates a dismissal of the indictment in this case due to the State’s failure
to comply with the recording requirement. First, Appellant likens a juvenile transfer hearing
to a preliminary hearing. This is accurate at least with regard to the issue of probable cause.
See State v. Womack, 591 S.W.2d 437, 443 (Tenn. Crim. App. 1979). In Graves, the case
relied upon by Appellant, the preliminary hearing rather than a juvenile transfer hearing, was
not recorded as required by Tennessee Rule of Criminal Procedure 5.1(a). 126 S.W.3d at
875. The trial court denied the defendant’s motion to dismiss the indictment. Id. On

                                              -8-
intermediate appeal, this Court determined that the failure to produce a recording of the
preliminary hearing was error, but that the error was harmless. Id. at 876. On appeal to the
supreme court, the court determined that “automatic dismissal of the indictment is not
required” in cases where the recording requirements of Rule 5.1(a) are unobserved. Id. at
877. However, our supreme court stated:

       [T]he failure to preserve an electronic recording or its equivalent of a
       preliminary hearing under Rule 5.1(a) requires the dismissal of the indictment
       and a remand for a new preliminary hearing unless the State establishes (1)
       that all material and substantial evidence that was introduced at the preliminary
       hearing was made available to the defendant and (2) that the testimony made
       available to the defendant was subject to cross-examination.

Id. at 877-88 (citing State v. Bolden, 979 S.W.2d 587, 590 (Tenn. 1998) (footnote omitted))
(emphasis in original).

       Applying the standard in Graves to the case herein, the testimony from the hearing on
the motion to dismiss establishes that the same information presented at the juvenile transfer
hearing was made available to Appellant prior to trial. Further, in Appellant’s case, unlike
Graves, the probable cause determination was made based primarily on Appellant’s own
statement to police. The evidence introduced at the hearing was available to Appellant
through discovery and there was no testimony provided at the juvenile transfer hearing that
was not subject to cross-examination by Appellant. Therefore, the trial court properly denied
the motion to dismiss the indictment despite the State’s inadvertent failure to preserve a
recording of the juvenile transfer hearing.

                                    Motion to Suppress

        Appellant next argues that the trial court erred in denying his motion to suppress his
statements to authorities. According to Appellant, his statements were “the product of undue
force and coerciion [sic] by the policing authorities due to [Appellant’s] intoxication.” The
State, on the other hand, argues that the record does not support Appellant’s claim and that
he is, therefore, not entitled to relief.

       Our standard of review for a trial court’s findings of fact and conclusions of law on
a motion to suppress evidence is set forth in State v. Odom, 928 S.W.2d 18 (Tenn. 1996).
Under this standard, “a trial court’s findings of fact in a suppression hearing will be upheld
unless the evidence preponderates otherwise.” Id. at 23. As is customary, “the prevailing
party in the trial court is afforded the ‘strongest legitimate view of the evidence and all
reasonable and legitimate inferences that may be drawn from that evidence.’” State v.

                                              -9-
Carter, 16 S.W.3d 762, 765 (Tenn. 2000) (quoting State v. Keith, 978 S.W.2d 861, 864
(Tenn. 1998)). Nevertheless, this Court reviews de novo the trial court’s application of the
law to the facts, without according any presumption of correctness to those conclusions. See
State v. Walton, 41 S.W.3d 775, 81 (Tenn. 2001); State v. Crutcher, 989 S.W.2d 295, 299
(Tenn. 1999).

        The Fifth Amendment to the United States Constitution provides in pertinent part that
“no person . . . shall be compelled in any criminal case to be a witness against himself.” U.S.
Const. amend. V. Similarly, Article I, Section 9 of the Tennessee Constitution states that “in
all criminal prosecutions, the accused shall not be compelled to give evidence against
himself.” Tenn. Const. art. I, § 9. However, an accused may waive this right against
self-incrimination. Miranda v. Arizona, 384 U.S. 436 (1966). In Miranda, the United States
Supreme Court held that a suspect “must be warned prior to any questioning that he has the
right to remain silent, that anything he says can be used against him in a court of law, that he
has the right to the presence of an attorney, and that if he cannot afford an attorney one will
be appointed for him prior to any questioning if he so desires.” Id. at 479. The Supreme
Court held that a suspect may knowingly and intelligently waive the right against
self-incrimination only after being apprised of these rights. Id. Accordingly, for a waiver
of the right against self-incrimination to be constitutionally valid, the accused must make an
intelligent, knowing, and voluntary waiver of the rights afforded by Miranda. Id. at 444. In
considering the totality of the circumstances a court should consider:

       [T]he age of the accused; his lack of education or his intelligence level; the
       extent of his previous experience with the police; the repeated and prolonged
       nature of the questioning; the length of the detention of the accused before he
       gave the statement in question; the lack of any advice to the accused of his
       constitutional rights; whether there was an unnecessary delay in bringing him
       before a magistrate before he gave the confession; whether the accused was
       injured intoxicated or drugged, or in ill health when he gave the statement;
       whether the accused was deprived of food, sleep or medical attention; whether
       the accused was physically abused; and whether the suspect was threatened
       with abuse.

State v. Huddleston, 924 S.W.2d 666, 671 (Tenn. 1996) (citing State v. Readus, 764 S.W.2d
770, 774 (Tenn. Crim. App. 1988)). However, no single factor is necessarily determinative.
State v. Blackstock, 19 S.W.3d 200, 208 (Tenn. 2000) (citing Fairchild v. Lockhart, 744
F. Supp. 1429, 1453 (E.D. Ark. 1989)). Further, “[a] trial court’s determination that a
confession was given knowingly and voluntarily is binding on the appellate courts unless the
defendant can show that the evidence preponderates against the trial court’s ruling.” State
v. Keen, 926 S.W.2d 727, 741 (Tenn. 1994).

                                             -10-
        A court may conclude that a defendant voluntarily waived his rights if, under the
totality of the circumstances, the court determines that the waiver was uncoerced and that the
defendant understood the consequences of waiver. State v. Stephenson, 878 S.W.2d 530, 545
(Tenn. 1994). In order to be considered voluntary, the statement “must not be extracted by
any sort of threats or violence, nor obtained by any direct or implied promises, however
slight, nor by the exertion of any improper influence.” Bram v. United States, 168 U.S. 532,
542-43 (1897); see also State v. Kelly, 603 S.W.2d 726, 727 (Tenn. 1980). However, “[a]
defendant’s subjective perception alone is not sufficient to justify a conclusion of
involuntariness in the constitutional sense.” State v. Smith, 933 S.W.2d 450, 455 (Tenn.
1996). Instead, “‘coercive police activity is a necessary predicate to finding that a confession
is not voluntary . . . .’” Id. (quoting State v. Brimmer, 876 S.W.2d 75, 79 (Tenn. 1994)).

        In the case herein, we determine that Appellant has failed to establish that the
evidence preponderates against the trial court’s determination that the statement was freely
and voluntarily given. Sergeant Merritt testified that Appellant agreed to talk to him and
made his statement in a free and voluntary manner. Appellant’s mother was present the
entire time that Appellant was being questioned. Further both Appellant and Sergeant
Merritt confirmed that Appellant was Mirandized at the beginning of the interrogation and
that Appellant never requested an attorney. Appellant admitted that he gave the statement
freely and voluntarily. Appellant testified that he felt that he was intoxicated because of his
recent marijuana use but provided no testimony that he was so intoxicated that his waiver
was involuntary. Further, Sergeant Merritt did not think that Appellant appeared intoxicated.
After hearing the evidence, the trial court determined that Sergeant Merritt was credible; that
he advised Appellant of his rights; that there was no evidence that Appellant was coerced,
threatened, intimidated; or that the police in any other way violated Appellant’s constitutional
rights against self-incrimination. This Court has previously upheld the denial of a motion to
suppress a statement given to police by a juvenile where the evidence does not preponderate
against the trial court’s finding that the statement was knowingly, voluntarily, and
intelligently made. See State v. Rodney Southers, No. E2004-01136-CCA-R3-CD, 2005 WL
780174, at *6 (Tenn. Crim. App., at Knoxville, Apr. 7, 2005), perm. app. denied, (Tenn. Oct.
24, 2005). In the case herein, the evidence does not preponderate against the judgment of
the trial court. The trial court was the party responsible for assessing the credibility of the
witnesses as well as resolution of conflicts in the evidence. Odom, 928 S.W.2d at 23.
Appellant is not entitled to relief on this issue.

                                 Sufficiency of the Evidence

        Lastly, Appellant challenges the sufficiency of the evidence with regard to his
conviction for felony murder. Specifically, he argues that the evidence at trial established
that the co-defendant fired the fatal shot at the victim after Appellant left the area. Further,

                                             -11-
Appellant argues that “the only conclusion any rationale [sic] trier of fact could draw from
the testimony is that the shooting and killing was separate and apart from the attempted
robbery.” The State disagrees, arguing that “because the murder occurred in perpetration of
an attempted especially aggravated robbery and not collateral to it, the evidence was
sufficient” to support the conviction for felony murder.

       When a defendant challenges the sufficiency of the evidence, this Court is obliged to
review that claim according to certain well-settled principles. A verdict of guilty, rendered
by a jury and “approved by the trial judge, accredits the testimony of the “State’s witnesses
and resolves all conflicts in the testimony in favor of the State. State v. Cazes, 875 S.W.2d
253, 259 (Tenn. 1994); State v. Harris, 839 S.W.2d 54, 75 (Tenn. 1992). Thus, although the
accused is originally cloaked with a presumption of innocence, the jury verdict of guilty
removes this presumption “and replaces it with one of guilt.” State v. Tuggle, 639 S.W.2d
913, 914 (Tenn. 1982). Hence, on appeal, the burden of proof rests with the defendant to
demonstrate the insufficiency of the convicting evidence. Id. The relevant question the
reviewing court must answer is whether any rational trier of fact could have found the
accused guilty of every element of the offense beyond a reasonable doubt. See Tenn. R. App.
P. 13(e); Harris, 839 S.W.2d at 75. In making this decision, we are to accord the State “the
strongest legitimate view of the evidence as well as all reasonable and legitimate inferences
that may be drawn therefrom.” See Tuggle, 639 S.W.2d at 914. As such, this Court is
precluded from reweighing or reconsidering the evidence when evaluating the convicting
proof. State v. Morgan, 929 S.W.2d 380, 383 (Tenn. Crim. App. 1996); State v. Matthews,
805 S.W.2d 776, 779 (Tenn. Crim. App. 1990). Moreover, we may not substitute our own
“inferences for those drawn by the trier of fact from circumstantial evidence.” Matthews, 805
S.W.2d at 779. Further, questions of witness credibility, the weight and value of evidence,
and resolution of conflicts in the evidence are entrusted to the trier of fact. Odom, 928
S.W.2d at 23.

       Felony murder is “[a] killing of another committed in the perpetration of or attempt
to perpetrate any first degree murder, act of terrorism, arson, rape, robbery, burglary, theft,
kidnapping, aggravated child abuse, aggravated child neglect or aircraft piracy.” T.C.A. §
39-13-202(a)(2). Tennessee Code Annotated section 39-13-202 also provides that “[n]o
culpable mental state is required for conviction under subdivision (a)(2) . . . except the intent
to commit the enumerated offenses or acts.” T.C.A. § 39-13-202(b). Additionally, the death
must occur “in the perpetration of” the enumerated felony. State v. Hinton, 42 S.W.3d 113,
119 (Tenn. Crim. App. 2000) (citations omitted). The killing may precede, coincide with,
or follow the felony and still be in the perpetration of the felony, so long as there is a
connection in time, place, and continuity of action. State v. Buggs, 995 S.W.2d 102, 106
(Tenn. 1999). If the underlying felony and killing were part of a continuous transaction with
no break in the chain of events and the felon had not reached a place of temporary safety

                                              -12-
between the events, felony murder is sufficiently established. State v. Pierce, 23 S.W.3d 289,
294-97 (Tenn. 2000). Proof of the intention to commit the underlying felony and at what
point it existed is a question of fact to be decided by the jury after consideration of all the
facts and circumstances. Buggs, 995 S.W.2d at 107.

       Especially aggravated robbery is “the intentional or knowing theft of property from
the person of another by violence or putting the person in fear” where the culprit uses a
deadly weapon and causes seriously bodily injury to the victim. T.C.A. § § 39-13-401(a), -
403(a). Further, under Tennessee Code Annotated section 39-12-101(a), a person commits
criminal attempt who, acting with the kind of culpability otherwise required for the offense:

       (1) Intentionally engages in action or causes a result that would constitute an
       offense, if the circumstances surrounding the conduct were as the person
       believes them to be;

       (2) Acts with intent to cause a result that is an element of the offense, and
       believes the conduct will cause the result without further conduct on the
       person’s part; or


       (3) Acts with intent to complete a course of action or cause a result that would
       constitute the offense, under the circumstances surrounding the conduct as the
       person believes them to be, and the conduct constitutes a substantial step
       toward the commission of the offense.

“A person is criminally responsible as a party to an offense, if the offense is committed by
the person’s own conduct, by the conduct of another for which the person is criminally
responsible, or by both.” T.C.A. § 39-11-401(a). Tennessee Code Annotated section
39-11-402(2) provides that an appellant is criminally responsible for the actions of another
when, “[a]cting with intent to promote or assist the commission of the offense, or to benefit
in the proceeds or results of the offense, [the appellant] solicits, directs, aids, or attempts to
aid another person to commit the offense . . . .” The appellant must “‘in some way associate
himself with the venture, act with knowledge that an offense is to be committed, and share
in the criminal intent of the principal in the first degree.’” State v. Maxey, 898 S.W.2d 756,
757 (Tenn. Crim. App. 1994) (quoting Hembree v. State, 546 S.W.2d 235, 239 (Tenn. Crim.
App. 1976)). The appellant’s requisite criminal intent may be inferred from his “presence,
companionship, and conduct before and after the offense.” State v. McBee, 644 S.W.2d 425,
428 (Tenn. Crim. App. 1982). “An indictment that charges an accused on the principal
offense ‘carries with it all the nuances of the offense,’ including criminal responsibility.”
State v. Lemacks, 996 S.W.2d 166, 173 (Tenn. 1999) (quoting State v. Lequire, 634 S.W.2d

                                              -13-
608, 615 (Tenn. Crim. App. 1981)). An appellant convicted under a criminal responsibility
theory “is guilty in the same degree as the principal who committed the crime” and “is
considered to be a principal offender.” Id. at 171. Criminal responsibility is not a separate
crime; rather, it is “solely a theory by which the State may prove the Appellant’s guilt of the
alleged offense . . . based upon the conduct of another person.” Lemacks, 996 S.W.2d at 170.
Under a theory of criminal responsibility, an individual’s “[p]resence and companionship
with the perpetrator of a felony before and after the commission of [an] offense are
circumstances from which [his or her] participation in the crime may be inferred.” State v.
Ball, 973 S.W.2d 288, 293 (Tenn. Crim. App. 1998). No particular act need be shown, and
the Appellant need not have taken a physical part in the crime in order to be held criminally
responsible. Id. The trial court instructed the jury on two theories of criminal responsibility
found at Tennessee Code Annotated section 39-11-402, which states:

             A person is criminally responsible for an offense committed by the
       conduct of another if:

              (1) Acting with the culpability required for the offense, the person
       causes or aids an innocent or irresponsible person to engage in conduct
       prohibited by the definition of the offense;

              ....

               (3) Having a duty imposed by law or voluntarily undertaken to prevent
       commission of the offense and acting with intent to benefit in the proceeds or
       results of the offense, or to promote or assist its commission, the person fails
       to make a reasonable effort to prevent commission of the offense.

T.C.A. § 39-11-402(1), (3).

       In the light most favorable to the State, a rational trier of fact could have found the
elements of felony murder and especially aggravated robbery. The proof showed that
Appellant, Mr. Robinson, Ms. Taylor, and Ms. Hill planned to rob Mr. Renfroe. When
Appellant and Mr. Robinson entered the hotel room, they demanded money, and Appellant
fired several rounds from his gun. Mr. Renfroe grabbed Appellant and the two struggled.
Mr. Renfroe was shot as he ran from the room. At Mr. Robinson’s orders, Appellant chased
Mr. Renfroe, shooting at him multiple times. Appellant argues that because he was not
present when Mr. Smith or Mr. Robinson were killed he cannot be guilty of felony murder.
However, the jury was instructed on the theory of criminal responsibility, as described above.
Appellant clearly associated himself with the robbery herein by conspiring with Mr.
Robinson and the two women to complete the robbery. Appellant admitted that he fired his

                                             -14-
weapon multiple times. The proof was sufficient to support Appellant’s conviction for
felony murder. Appellant is not entitled to relief on this issue.

                                      Cumulative Error

        Appellant argues that the cumulative errors of the trial court require a reversal of his
convictions. Because we have found no error on the part of the trial court, Appellant is not
entitled to relief on this issue.

                                         Conclusion

       For the foregoing reasons, the judgments of the trial court are affirmed.



                                            ___________________________________
                                            JERRY L. SMITH, JUDGE




                                             -15-